Case 3:20-cv-00918-DJN Document 16 Filed 03/08/21 Page 1 of 9 PagelD# 164

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
NOBLE ALI BEY,
Plaintiff,
Vv. Civil No. 3:20cv918 (DJN)
ROBERT R. MICHAEL, ef al.,
Defendant.
MEMORANDUM OPINION

Plaintiff Noble Ali Bey, proceeding pro se, brings this action, alleging that Defendants
Dean Liverman (“‘Liverman”), Wells Fargo Bank, N.A. (“Wells Fargo”), BWW Law Group,
LLC (“BWW”) and Robert R. Michael (“Michael”) have violated various state and federal laws
related to the foreclosure of a property for which Plaintiff serves as trustee. This matter comes
before the Court on the Motions to Dismiss filed by Defendants BWW and Michael (ECF No.
12) and Defendants Wells Fargo and Liverman (ECF No. 14).

For the following reason, the Court hereby GRANTS Defendants’ Motions to Dismiss
(ECF Nos. 12, 14), and DISMISSES WITH PREJUDICE Plaintiff's Complaint.

I. BACKGROUND

A. Factual Background

In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept as true
the well-plead factual allegations set forth in Plaintiff’s pleadings. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Additionally, “the Court may consider the facts alleged on the face of the

complaint, as well as matters of public record, orders, items appearing in the record of the case,
Case 3:20-cv-00918-DJN Document16 Filed 03/08/21 Page 2 of 9 PagelD# 165

and exhibits attached to the complaint.” Silverman v. Town of Blackstone, Va., 843 F. Supp. 2d
628, 631 (E.D. Va. 2012) (internal citations omitted).

Plaintiff filed a Complaint on December 1, 2020, alleging that property located at 13301
Blue Heron Loop, Chesterfield, Virginia 23838 (the “Property”), had been wrongfully foreclosed
upon. (Compl. at 1.) However, beyond this fact, the allegations in Plaintiff's Complaint and the
documents provided with Plaintiff's Complaint appear largely nonsensical and contradictory.
Plaintiff provides a deed of trust with the Complaint that was executed on May 25, 2005,
between an individual named Sandeep Kaur and GreenPoint Mortgage Funding, Inc.
(“GreenPoint Deed of Trust” (ECF No. 1-2) at 2.) However, he also provides a notice of trustee
sale, which gives notice of the foreclosure sale of the Property, stating that it is subject to a
mortgage entered into on June 22, 2007. (“Notice of Trustee Sale” (ECF No. 1-4) at 1.)
Moreover, Plaintiff never explains why GreenPoint is not a party to this action even though
Plaintiff repeatedly references this entity throughout his Complaint. (Compl {{f 13.1, 15.2.)

Defendants BWW and Michael provide an alternative deed of trust that was executed on
June 22, 2007, between Sandeep Kaur and Suntrust Mortgage, Inc. that they believe represents
that actual deed of trust that is relevant to this action. (“Suntrust Deed of Trust” (ECF No. 13-1)
at 1.) That deed of trust names Mortgage Electronic Registration Systems, Inc. (“MERS”) as the
intended beneficiary. (Deed of Trust at 2.) According to a publicly recorded document attached
to Defendants Liverman and Wells Fargo’s pleadings, MERS assigned the Deed of Trust to
Wachovia Bank National Association on October 4, 2012. (“Corporate Assignment” (ECF No.
15-1) at 1.) Wells Fargo represents the successor by merger to Wachovia. (Compl. { 15.3.)

However, Plaintiff alleges that monthly payments on the mortgage loan were made to

both GreenPoint Mortgage Funding, Inc., and Suntrust Mortgage, Inc. (Compl. ff] 15.2-15.3.)
Case 3:20-cv-00918-DJN Document16 Filed 03/08/21 Page 3 of 9 PagelD# 166

Plaintiff then claims that in early 2020, despite these regular payments, Wells Fargo, as
successor by merger to Wachovia Bank, “claimed that the plaintiff was behind on payments and
hired Foreclosure attorneys BWW Law Group, LLC” to commence foreclosure proceedings.
(Compl. § 15.3.) It proves unclear whether “the plaintiff’ that Plaintiff refers to represents
himself, Noble Ali Bey, or Kaur, the original mortgagor. On November 30, 2020, Kaur executed
a deed of gift, conveying the Property to “noble ali bey, trustee of 13301 BLUE HERON LOOP
IRREVOCABLE TRUST, a religious organization.” (“Deed of Gift” (ECF No. 1-3) at 1.)
According to the documentation provided by Plaintiff, a trustee’s sale of the Property was
scheduled to occur on December 14, 2020. (Notice of Trustee Sale at 1.)

Plaintiff claims that the Court should void the foreclosure of the Property because
(1) “the foreclosure was initiated by a party without standing;” (2) “defendant did not have legal
authority to sign the notice of default letter on behalf of the trustee;” (3) “defendants violated
Federal Laws and the provisions defined in 15 U.S.C. § 1692(e) false or misleading
representations while collecting a debt;” (4) “defendants wrongfully foreclosed on the...
property and violated the Truth in Lending Act, Regulation Z, 12 CFR § 226.23, breached the
contract, and slandered the title.’ (Compl. at 1-2.)

The Complaint asserts eight causes of action based on these allegations: (1) Wrongful
Foreclosure; (2) a Violation of the Fair Debt Collection Practices Act (“FDCPA”); (3) a
Violation of the Truth in Lending Act (“TILA”); (4) Breach of Contract; (5) a Violation of
Federal Trust and Lien Laws; (6) Slander of Title; (7) Slander of Credit; and (8) Infliction of
Emotional Distress. (Am. Compl. at 16-17.) Plaintiff asks the Court to vacate the foreclosure of
the Property, discharge the alleged debt and award him declaratory relief and compensatory,

punitive and consequential damages. (Am. Compl. at 17-18.)
Case 3:20-cv-00918-DJN Document 16 Filed 03/08/21 Page 4 of 9 PagelD# 167

B. Defendants’ Motions to Dismiss

On January 5, 2021, Defendants BWW and Michael filed a Motion to Dismiss (ECF No.
12) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). In support of their
Motion, BWW and Michael assert several arguments as to Plaintiff's standing, including their
argument that Plaintiff lacks standing to sue in a pro se capacity on behalf of a trust. (Mem. in
Supp. of Mot. to Dismiss of BWW and Michael (“BWW’s Mem.”) (ECF No. 13) at 4-10.)
Additionally, BWW and Michael contend that the Complaint’s “lack of standing” to foreclose
argument fails because Virginia has a non-judicial foreclosure process. (BWW’s Mem. at 10.)
Finally, they assert that, regardless of any standing issues, the Complaint does not contain
sufficient factual allegations to support any of the claims. (BWW’s Mem. at 12-13.) Plaintiff
never responded to this Motion.

On February 4, 2021, Defendants Liverman and Wells Fargo Bank filed a Motion to
Dismiss (ECF No. 14) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). In
support of their Motion, Liverman and Wells Fargo make similar arguments, including that
Plaintiff lacks standing to assert any of the causes of action named in the Complaint and that,
regardless of the standing issues, Plaintiff has failed to plausibly allege facts sufficient to support
any of these claims. (Mem. in Supp. of Mot. to Dismiss of Liverman and Wells Fargo
(“Liverman’s Mem.”) (ECF No. 15) at 5-16.) Plaintiff also never responded to this Motion.

Il. STANDARD OF REVIEW

A motion made pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges the
court’s jurisdiction over the subject matter of the complaint. A defendant moving for dismissal
for lack of subject matter jurisdiction may either attack the complaint on its face, asserting that

the complaint “fails to allege facts upon which subject matter jurisdiction can be based,” or, may
Case 3:20-cv-00918-DJN Document16 Filed 03/08/21 Page 5 of 9 PagelD# 168

attack “the existence of subject matter jurisdiction in fact, quite apart from any pleadings.”
White v. CMA Const. Co., Inc., 947 F. Supp. 231, 233 (E.D. Va. 1996) (internal citations
omitted). In either case, the plaintiff bears the burden of proof to establish jurisdiction.
Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.
1991). The Court must dismiss an action if it determines that it lacks subject matter jurisdiction.
Fed. R. Civ. P. 12(h)(3).

A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint or
counterclaim; it does not serve as the means by which a court will resolve contests surrounding
the facts, determine the merits of a claim or address potential defenses. Republican Party of N.C.
v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a motion to dismiss, the Court will
accept a plaintiff’s well-pleaded allegations as true and view the facts in a light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, “the
tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions.” Jgbal, 556 U.S. at 678.

Under the Federal Rules of Civil Procedure, a complaint or counterclaim must state facts
sufficient to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which
it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,
355 U.S. 41, 47 (1957)). As the Supreme Court opined in Twombly, a complaint or counterclaim
must state “more than labels and conclusions” or a “formulaic recitation of the elements of a
cause of action,” though the law does not require “detailed factual allegations.” /d. (citations
omitted). Ultimately, the “[fJactual allegations must be enough to raise a right to relief above the
speculative level,” rendering the right “plausible on its face” rather than merely “conceivable.”

Id. at 555, 570. Thus, a complaint or counterclaim must assert facts that are more than “merely
Case 3:20-cv-00918-DJN Document 16 Filed 03/08/21 Page 6 of 9 PagelD# 169

consistent with” the other party’s liability. /d at 557. And the facts alleged must be sufficient to
“state all the elements of [any] claim[s].” Bass v. E.L Dupont de Nemours & Co., 324 F.3d 761,
765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and
lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).
lil. ANALYSIS

The Court affords pro se complaints a liberal construction. Laber v. Harvey, 438 F.3d
404, 413 (4th Cir. 2006). However, the Court need not attempt “to discern the unexpressed
interest of the plaintiff.” Jd. Nor does the requirement of liberal construction excuse a clear
failure in the pleading to allege a federally cognizable claim. See Weller v. Dep't of Soc. Servs.,
901 F.2d 387, 390-91 (4th Cir. 1990) (affirming dismissal of certain claims brought by pro se
plaintiff despite liberal construction). As explained by the Fourth Circuit, “[t]hough [pro se]
litigants cannot, of course, be expected to frame legal issues with the clarity and precision ideally
evident in the work of those trained in law, neither can district courts be required to conjure up
and decide issues never fairly presented to them.” Beaudett v. City of Hampton, 775 F.2d 1274,
1276 (4th Cir. 1985). Even construing Plaintiff's Amended Complaint liberally as the Court
must, the Court finds that Plaintiff has failed to state a claim upon which relief can be granted.

Plaintiff Noble Ali Bey lacks standing to bring the instant suit as, according to his
pleadings, he constitutes the trustee of the Property. A trustee cannot represent a trust pro se in
federal court. See Chien v. Commonwealth Biotechnologies, Inc., 484 B.R. 659, 666 (E.D. Va.
2012) (‘[I]t is well settled that a trustee cannot represent the ‘trust’ pro se, as the trustee is not
the ‘real party in interest.’”). Indeed, an individual’s right to appear on his own behalf
constitutes a privilege personal to him. See 28 U.S.C. § 1654 (“In all courts of the United States

the parties may plead and conduct their own cases personally or by counsel .. .”); CE. Pope
Case 3:20-cv-00918-DJN Document16 Filed 03/08/21 Page 7 of 9 PagelD# 170

Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may
appear in propria persona in his own behalf, that privilege is personal to him.”’). This privilege
does not give him authority to appear as an attorney for another. Brown v. Ortho Diagnostic
Sys., Inc., 868 F. Supp. 168, 171-72 (E.D. Va. 1994) (explaining the purposes behind the “near
uniform proscription on non-lawyers representing others in court”).

A trustee’s status represents one of a fiduciary to the trust, and his duties as trustee
include administration of the trust’s assets. See Cent. States, Southeast and Southwest Areas
Pension Fund v. Cent. Transp., Inc., 472 U.S. 559, 572 (1985) (“One of the fundamental
common-law duties of a trustee is to preserve and maintain trust assets ...”). Therefore, it
cannot be said that he appears on his own behalf when he attempts to assert claims on behalf of
the trust as he does not represent the “real party in interest.” Chien, 484 B.R. at 666.
Consequently, “[a] trustee appearing in a solely representative capacity requires a lawyer in
federal court.” /d. (internal citations omitted); see also Knoefler v. United Bank of Bismark, 20
F.3d 347, 348 (8th Cir.1994) (“A nonlawyer, such as these purported ‘trustee(s) pro se’ has no
right to represent another entity, i.e., a trust, in a court of the United States.”); CE. Pope Equity
Tr., 818 F.2d at 697-98 (“Because [a trustee of the plaintiff trust] is not the actual beneficial
owner of the claims being asserted by the Trusts (so far as one can tell from the record), he
cannot be viewed as a ‘party’ conducting his ‘own case personally’ within the meaning of [28
U.S.C. § ] 1654. He may not claim that his status as trustee includes the right to present
arguments pro se in federal court.”). For these reasons, the Court must dismiss Plaintiff's
Complaint with prejudice.

However, the Court also notes that, regardless of the standing issues in this case, the

Complaint has failed to state a claim upon which relief can be granted, as the Complaint and the
Case 3:20-cv-00918-DJN Document 16 Filed 03/08/21 Page 8 of 9 PagelD# 171

allegations contained therein prove largely incomprehensible and contradictory. Even affording
the Complaint a liberal construction, the disjointed compilation of vague factual allegations and
indeterminate legal claims offers little guidance to the Court as to what relief Plaintiff is actually
seeking or on what facts he bases his claims for relief. In fact, a number of courts have already
encountered complaints with similar — if not exact! — phrases and ambiguous theories of
recovery and determined that they do not meet the requisite pleading standard to survive a
motion to dismiss. See Hill v. SouthLaw PC, 2020 WL 836728, at *4 (D. Neb. Feb. 20, 2020)
(describing similar complaint as consisting “largely of threadbare recitals of the elements of [a
cause of action], supported by conclusory statement rather than factual allegations”); Castro v.
Pascual, 2020 WL 733127, at *2 (N.D. Cal. Feb. 13, 2020) (describing similar complaint as
“rambling” and “nonsensical”); Lee v. Aldridge Pite, 2019 WL 8277255, at *2 (N.D. Ga. Dec.
16, 2019) (describing similar claims as “rang[ing] from straightforward to inexplicable”). This
lack of comprehensible factual allegations in the Complaint fails to give Defendants fair notice
of what Plaintiff's claims are and the grounds upon which they rest. Therefore, they cannot
survive Defendants’ Motions to Dismiss.

IV. CONCLUSION

For these reasons, the Court hereby GRANTS Defendants’ Motions to Dismiss (ECF

 

Based on these similarities and the frequency of their appearance in other cases, it

appears that Plaintiff has either cut and paste the allegations from other complaints or
downloaded a form complaint from the internet.

8
Case 3:20-cv-00918-DJN Document 16 Filed 03/08/21 Page 9 of 9 PagelD# 172

Nos. 12, 14) and DISMISSES WITH PREJUDICE Plaintiff's Complaint.
An appropriate order will issue.

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

/s/ A/

David J. Novak V Pi
United States District Judge

It is so ORDERED.

Richmond, Virginia
Dated: March 8, 2021

 
